                       UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF MINNESOTA



Buehring Properties LLC                                       BKY # 20-31858
                                                              Chapter 12
             Debtor.

                       RESPONSE TO TRUSTEE’S OBJECTION

      Comes now Buehring Properties, LLC which responds to the objection of the

Chapter 12 trustee as follows. The paragraph numbers in the response correspond to the

paragraph numbers in the trustee’s objection.

      1.     The debtor submits that it qualifies for Chapter 12 as this debtor has

      historically grown hay on land owned by this debtor, including the crop year 2020

      when the debtor harvested about 44 tons of hay from 44 acres of land owned by it,

      and because the principals of the debtor have been engaged in farming for many

      years prior to the commencement of this case. For most of the existence of the

      debtor the hay was fed to animals owned by Buehring Farms, LLC; since the

      animals were sold in 2018 the hay has been marketed to third parties. The debtor

      is, therefore, a “farming operation”.

      2.     The Trustee asks for information about the assumption of leases. An

      affidavit has been provided to the trustee and the debtor is willing to show the

      trustee that the leases are upon commercially reasonable terms.




                                              1
      3.     The debtor provides a supplement to the chapter 12 plan to show the

      interest rate to be paid on the delinquent taxes.

      5.     The debtor provides a supplement to the chapter 12 plan to show how

      attorneys fees will be dealt with.

      6.     The plan includes a payment matrix on Exhibit D of the plan.

      7.     Monthly reports have now been submitted to the trustee.

      8.     The debtor has provided the trustee federal and state tax returns that include

      the information for this debtor.

      This response is based upon the attached affidavit and memorandum.

      Notice is given that if testimony on this matter is required that the debtor may

offer the testimony of Chad Buehring, 3838 Rush Lake Rd, Rush City MN 55069, and

Brandon Buehring 540 W. 11th St , Rush City MN 55069, Dan Taylor, 19480 Fenway

Ave., Forest Lake MN 55025 about the history of the operation, value, and feasibility

and Jeffrey P. Moffatt 27246 Roberts Rd., Hinckley MN 55037 about value.

Respectfully submitted,

 / s / Sam V. Calvert
Sam V. Calvert MN ID#1431X
attorney for debtor
1011 2nd ST N STE 107
St. Cloud MN 56303
320-252-4473
calcloud@gmail.com




                                             2
                                     VERIFICATION


I, Brandon Buehring, member of Buehring Properties LLC, the debtor named in the

foregoing response, declare under penalty of perjury that the foregoing is true and correct

according to the best of my knowledge, information, and belief.


/s/ Brandon Buehring

Brandon Buehring




I, Chad Buehring, member of Buehring Properties LLC, the debtor named in the

foregoing response, declare under penalty of perjury that the foregoing is true and correct

according to the best of my knowledge, information, and belief.


 / s / Chad Buehring
Chad Buehring




                                             3
                       UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF MINNESOTA



Buehring Properties LLC                                       BKY # 20-31858
                                                              Chapter 12
             Debtor.
                                    MEMORANDUM

      The trustee objects to confirmation of the debtor’s chapter 12 plan on the basis that

the debtor is not a “farming operation”.

      In 2015 the real property was deeded to this debtor. The members of the debtor

understand that such was done at the direction of a lender. For many years prior the land

had been in the name of Buehring Farms LLC and/or the names of individuals. The

operation was a dairy operation for many years; crops were grown on the debtor’s land

and largely used to feed the animals of the dairy operation. However, due to the collapse

of the milk market the animals were sold in 2018.

      In 2020 the debtor rented its tillable acreage to its principals, Brandon Buehring

and Chad Buehring.

      However, the debtor also owns land approximately 44 acres of land which is used

only for the production of hay.

      In 2020 the debtor has produced approximately 44 tons of hay after the case was

filed. As the debtor presently does not own any animals the hay will be sold to third

parties. The highest price is usually obtained in the later winter, when farmers have fed




                                             1
up the hay they produced themselves and have to go into the open market to purchase hay

from third parties.

       11 U.S.C. 101(21) defines “farming operation” as :


       The term “farming operation” includes farming, tillage of the soil, dairy farming,
       ranching, production or raising of crops, poultry, or livestock, and production of
       poultry or livestock products in an unmanufactured state.

       This list is not exclusive. For example, see Rinehart v. Sharp (In re Sharp), 361

B.R. 559, 564 (B.A.P. 10th Cir. 2007) (“The definition of ‘farming operation’ does not

provide an exclusive list of all farming activities and is not limited to the specific

activities delineated in the statute.”). The definition of a “farming operation” is to be

“construed liberally in order to further Congress' purpose of helping family farmers to

continue farming.” In re Watford, 898 F.2d 1525, 1527 (11th Cir. 1990); see also 124

Cong. Rec. H 11090 (daily ed. Sept. 28, 1978) (remarks of Rep. Edwards) (“This

definition gives a broad construction to the term ‘farming operation.’”); 124 Cong. Rec. S

17406-7 (daily ed. Oct. 6, 1978) (remarks of Sen. Deconcini) (same).

       In this case the debtor produces hay for sale to third parties, clearly the production

or raising of crops.

       As this is a “corporate” case the percentage test of 11 U.S.C. 101(18)(A) is not

pertinent.

       The debtor submits that the fact that its plan of reorganization envisions an

expansion of the debtor’s farming operation to include row crops in the years 2021 and


                                               2
thereafter does not somehow retroactively disqualify the debtor from being a “farming

operation” within the meaning of the statute.

       The trustee’s objection on that basis should be overruled.

       The trustee has also made other objections, relating to the provision of

information; the debtor believes that it has submitted all of the other information which

the trustee requested, with the exception that the tax return which includes the activity of

the debtor is merged into the activity of Buehring Farms LLC.


    / s / Sam Calvert
Sam Calvert MN ID#1431X
attorney for the debtor
1011 2nd ST N STE 107
St. Cloud MN 56303
320-252-4473
calcloud@gmail.com




                                              3
                         UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MINNESOTA

Buehring Properties LLC                                  Chapter 12 BKY
                                                         BKY # 20-31858
               Debtor.

                                           ORDER


               At Minneapolis, Minnesota:

         This matter came before the court upon the objection of the chapter 12 trustee to

confirmation of the debtor’s proposed plan.

         Upon the files and records herein,

                                       IT IS ORDERED

         The objection is overruled.

Dated:
                                                  _____________________________
                                                  United States Bankruptcy Court
